Citation Nr: 1026224	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  07-10 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial disability rating for thoracolumbar 
disc disease greater than 20 percent.


REPRESENTATION

Veteran represented by:	Kenneth LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1967 and from October 1969 to March 1980.

This matter was previously before the Board of Veterans' Appeals 
(Board) in November 2008, when it was remanded to provide for a 
hearing on appeal, and again in May 2009, when it was remanded 
for additional evidentiary development.  Such development has now 
been accomplished and the appeal has been returned to the Board. 

In each of the previous remands, the Board referred the issue of 
entitlement to an increased disability rating for hypertension to 
the RO for appropriate action.  This matter is again referred to 
the RO.


FINDINGS OF FACT

1.  Throughout the time period at issue, the Veteran has 
manifested forward flexion of his thoracolumbar spine greater 
than 30 degrees; he does not have spinal ankylosis, and has not 
been prescribed bed rest by a physician for relief of his back 
problems.

2.  Although the Veteran reports radiating pain in both legs, no 
diagnosis indicative of sciatic neuropathy has been rendered.

3.  The Veteran's urinary incontinence is not caused by 
degenerative joint disease or degenerative disc disease of his 
spine.





CONCLUSIONS OF LAW

1.  A disability rating greater than 20 percent is not warranted 
for thoracolumbar degenerative joint and disc disease.  38 
U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5242 (2009).

2.  A separate disability rating for associated objective 
neurologic abnormalities is not warranted.  38 U.S.C.A. § 1155, 
5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 and 
Note 1 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends a disability rating greater than the 
currently-assigned 20 percent is warranted for thoracolumbar disc 
disease.  He asserts his impairment has worsened since service 
connection was granted in 2005.  He states his sleep is greatly 
impaired due to back pain, that he has difficulty lifting things 
and difficulty bending over.  He uses a cane, a walker, and a 
wheelchair to avoid falling down.   

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
This information was provided in a letter which pertained 
specifically to the Veteran's increased rating claim in February 
2006.  The VA is also required to inform the Veteran of how the 
VA assigns disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  This 
information was provided in October 2006.

The Veteran's private medical records and VA medical records have 
been obtained.  He was provided with three VA examinations 
pertaining to his back.  He has presented written arguments in 
support of his claims and he has provided sworn testimony in 
support of the claim during a February 2009 hearing before the 
undersigned Veterans Law Judge.  Neither the veteran nor his 
attorney has identified, and the record does not otherwise 
indicate, any existing pertinent evidence that has not been 
obtained.  We are satisfied that all relevant and obtainable 
evidence pertinent to the issue decided herein has been obtained.  
All relevant records and contentions have been carefully 
reviewed.  Thus, the Board concludes that VA has satisfied its 
duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Because the veteran has perfected an appeal as to the assignment 
of the initial rating for his back disability following the 
initial award of service connection, the Board is required to 
evaluate all the evidence of record reflecting the period of time 
between the effective date of the initial grant of service 
connection until the present.  Fenderson v. West, 12 Vet. App. 
119 (1999).  Because this appeal has been ongoing for a period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level of 
the veteran's impairment throughout the entire period.  In this 
respect, if appropriate, staged ratings are a sensible mechanism 
for allowing the assignment of the most precise disability 
rating-one that accounts for the possible dynamic nature of a 
disability while the claim works its way through the adjudication 
process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Historically, the Veteran suffered several back strains during 
service.  A medical opinion obtained in connection with the 
Veteran's claim for service connection linked his currently-shown 
arthritic disc disease to the episodes of back strain during 
service.  Service connection for the thoracolumbar osteoarthritic 
disc disease was granted in August 2005, effective in March 2005.  
A 20 percent disability rating was assigned under the General 
Rating Formula for Diseases and Injuries of the Spine.   
38 C.F.R. § 4.71a, Diagnostic Code 5242.  The Veteran filed a 
timely notice of disagreement as to the disability rating 
assigned.

Throughout the time period at issue, the Veteran has complained 
of chronic back pain with difficulty standing, bending, and 
driving.  He maintains that he was forced to retire from his 
former profession of being a barber because he could no longer 
stand for long periods of time.  

VA medical records reflect active prescriptions for pain and 
muscle spasm during the time period at issue.  During a July 2005 
VA examination, the Veteran demonstrated range of back motion as 
follows:  60 degrees of flexion, 20 degrees right and left 
bending, 0 degrees extension, and 0 degrees of right and left 
rotation.  There were no reflex, sensory, or motor defects found, 
although there was weakness in the lower extremities.  He was 
unable to be evaluated for spasm or for gluteal tone due to his 
obesity.  Repeated motion was noted to cause an increase in pain 
and decrease in his range of motion by 15 degrees.  No 
incoordination was noted.  The report of a November 2005 magnetic 
resonance imaging scan shows disc osteophyte complexes from L3 to 
S1 with associated central foraminal stenosis.  

The report of a June 2006 VA examination shows that the Veteran 
required aid with activities of daily living, such as bathing and 
dressing.  The examiner reviewed the November 2005 magnetic 
resonance imaging report and noted that it showed neuro 
compromise.  Upon physical examination, the Veteran was noted to 
be morbidly obese with most of the weight in his abdomen.  His 
range of motion was measured as 40 degrees of flexion, 10 degrees 
right and left bending, 0 degrees extension, 0 degrees of right 
and left rotation.  Again, there were no reflex, sensory, or 
motor defects.  No weakness in the lower extremities was noted.  
The examiner was unable to test the effect of repeated motion due 
to the Veteran's pain.  

During the February 2009 hearing on appeal, the Veteran testified 
that his back problems had worsened since he initially filed the 
VA claim in 2005.  He described his difficulty bending, lifting, 
twisting, and walking for long periods of time.  He stated that 
he had walking aids, including a cane, a walker, and a 
wheelchair.  He also reported having urine incontinence, which he 
attributed to his back problems.  

A VA spine examination was accomplished in June 2009.  The 
Veteran reported experiencing constant back pain, ranging between 
four and eight on a pain scale of ten.  He reported radiating 
pain down to both feet.  He reported flare-ups in his pain upon 
standing more than two minutes or lifting more than two pounds.  
He reiterated his problems with urine incontinence, which he 
attributed to his back problems.  He reported using a cane and 
requiring assistance from his wife to get dressed and undressed, 
and to bathe.  Range of motion testing yielded the following 
results:  flexion 0 to 40 degrees, extension 0 to 10 degrees, 
left and right lateral flexion of 0 to 10 degrees, left and right 
lateral rotation of 0 to 15 degrees.  The Veteran became dizzy 
when he performed the lateral flexion and lateral rotation 
exercises.  All range of motion exercises were carried out with 
pain.  Repetitive motion of the thoracolumbar spine was further 
decreased during the forward range of motion from 40 degrees to 
35 degrees on the basis of increasing pain.  Fatigability, 
weakness, coordination changes or a lack of endurance was not 
seen with repetitive motion.  The examiner specified that the 
Veteran does not have incapacitating episodes and does not 
require bed rest, but does require sitting on a chair.

A VA genitourinary examination was performed in July 2009 to 
evaluate the Veteran's complaints of urinary incontinence.  
Following a thorough interview, records review, and examination 
of the veteran, the examiner concluded that the Veteran's urinary 
incontinence was associated with his nonservice-connected 
prostate problems and was not caused by his degenerative disc 
disease.  

Records from the Social Security Administration reveal that the 
Veteran receives disability benefits from that Administration on 
account of disability resulting from diabetes and hypertension.

A disability of the musculoskeletal system is measured by the 
effect on ability to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion in 
assigning the most accurate disability rating.  38 C.F.R. § 4.40.  
Although § 4.40 does not require a separate rating for pain, it 
does provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The RO and 
the Board have a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases involving 
pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The 
provisions of 38 C.F.R. § 4.10 mandate that in cases of 
functional impairment, evaluations must be based upon lack of 
usefulness of the affected part or systems, and medical examiners 
must furnish, in addition to the etiological, anatomical, 
pathological, laboratory, and prognostic data required for 
ordinary medical classification; a description of the effects of 
the disability upon the person's ordinary activity. 

Disability of the joints, including the spine, is measured by 
abnormalities of motion, such as limitation of motion or 
hypermobility, instability, pain on motion, or the inability to 
perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful 
motion with joint or periarticular pathology and unstable joints 
due to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the joint.  
38 C.F.R. § 4.59.  The Court has held that examinations upon 
which the rating decisions are based must adequately portray the 
extent of functional loss due to pain 'on use or due to flare-
ups.'  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Under 
section 4.59, painful motion is considered limited motion even 
though a range of motion is possible beyond the point when pain 
sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do 
not forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during flare-
ups.  The guidance provided under DeLuca must be followed in 
adjudicating claims where a rating under the diagnostic code 
provisions governing limitation of motion should be considered.  
However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with diagnostic code 
provisions predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

Under the governing regulation, degenerative joint disease is 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  The currently-assigned 20 percent disability 
rating reflects symptoms such as forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees, or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 40 percent disability rating is assigned when 
forward flexion of the thoracolumbar spine is 30 degrees or less; 
or when there is favorable ankylosis of the entire thoracolumbar 
spine.  A higher disability rating is warranted only in the case 
of unfavorable ankylosis of the entire thoracolumbar spine (50 
percent), or unfavorable ankylosis of the entire spine (100 
percent).  The General Rating Formula specifies that the formula 
must be applied regardless of symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  It additionally provides 
that any associated objective neurologic abnormalities must be 
evaluated separately, under an appropriate diagnostic code.

Applying the governing rating criteria to the facts of the 
Veteran's case, the Board notes that his range of motion test 
results fit squarely within the parameters set forth for the 
20 percent disability rating, as he demonstrated forward flexion 
greater than 30 degrees throughout the time period at issue.  
Furthermore, his combined range of motion results reflect the 
level of limitation of thoracolumbar back motion envisioned for 
the 20 percent disability rating.  We note that the 2006 
examination measurements reflect less motion than the 2009 
measurements; tending to contradict the Veteran's own reported 
impression that his mobility has lessened over the years that 
this appeal has been pending.  

In this case, all the medical evidence of record is clear that 
the Veteran does not have ankylosis of any part of his spine.  As 
such, a higher disability rating under Diagnostic Code 5242 is 
not warranted.  Although we acknowledge that the Veteran 
experiences significant pain, the intention of the drafters of 
the General Rating Formula is clear that his pain is already 
encompassed in the 20 percent disability rating assigned.  

Although the Veteran reports experiencing radiating pain in both 
legs, no diagnosis indicative of sciatic neuropathy has been 
rendered in any of the voluminous medical records available for 
review.  Thus, a separate disability rating for objective 
neurologic abnormalities involving radiation to both legs is not 
warranted in this case.  

The question of whether the Veteran's reported urinary 
incontinence is related to his service-connected back disability 
was investigated during a VA genitourinary examination in July 
2009.  As reflected above, that examiner concluded that the 
Veteran's urinary incontinence is associated with nonservice-
connected prostate problems rather than with degenerative disc 
disease.  Thus, a separate disability rating for neurologic 
abnormalities involving incontinence is not warranted either.  In 
this regard, the Board is cognizant of the Veteran's sincere 
assertions that his incontinence is related to his back problems.  
However, as he is not shown to possess any particular medical 
expertise, his opinion in this matter carries little probative 
value.  Generally, lay persons ostensibly untrained in medicine 
can provide personal accounts of symptomatology, but cannot 
provide evidence constituting a medical conclusion, such as an 
opinion as to the medical characteristics of symptoms or the 
etiology of a disease.  For the most part, medical testimony must 
be provided by someone qualified as an expert by knowledge, 
skill, experience, training, or education.  Layno v. Brown, 5 
Vet. App. 465, 469 (1994); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  As the medical evidence shows that his 
incontinence is unrelated to his back problems, the Board will 
rely upon this evidence in declining to assign a separate 
disability rating based upon incontinence.  

The Veteran also carries a diagnosis of degenerative disc disease 
in the lumbar region.  Intervertebral disc syndrome is currently 
evaluated either on the total duration of incapacitating episodes 
over the previous twelve months or by combining under 38 C.F.R. § 
4.25 (the combined ratings table) separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method resulted 
in the higher evaluation.  For purposes of evaluations under 
Diagnostic Code 5243, an incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician.  When rating intervertebral disc syndrome based upon 
incapacitating episodes, and the incapacitating episodes have a 
total duration of at least six weeks during the past twelve 
months, a disability rating of 60 percent is provided.  When the 
incapacitating episodes have a total duration of at least four 
weeks but less than six weeks during the past twelve months, a 
disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243.

In this regard, although voluminous medical records have been 
obtained for review, none of them indicate that the Veteran has 
been prescribed bed rest on account of his back problems.  
Furthermore, the VA examiners in 2006 and 2009 specified that the 
Veteran did not require bed rest, and did not have incapacitating 
episodes as defined in the governing regulation.  Although the 
Veteran does require the opportunity to sit in a chair, as 
reflected in multiple records, this is not the specific type of 
incapacitation envisioned by the drafters of the binding 
regulation set forth above.  Thus, it is the other method, that 
of combining orthopedic and neurological manifestations, which 
yields the greater benefit for the Veteran in this case.

The Board recognizes the Veteran's increasing limitations due to 
his service-connected back problem.  The Veteran's own testimony 
and other statements attest to the fact that the Veteran is 
limited in his activities; requiring frequent chair rest and can 
no longer enjoy many of the activities which he used to perform.  
While the Board is sympathetic to this situation and the 
Veteran's frustration with it, there is no basis under law for 
the assignment of a disability rating in excess of 20 percent for 
the Veteran's service-connected degenerative joint disease.  The 
preponderance of the evidence is against the claim and the appeal 
for a higher initial disability rating must be denied.


ORDER

An initial disability rating greater than 20 percent for 
thoracolumbar disc disease is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


